DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments filed 8/27/2020 have been entered.
Claims 132-141 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 132-141 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2006/094028 (’028).
‘028 teaches a topical ophthalmic composition for treating dry eye comprising estrogen such as 17-β- estradiol with excipients such as poloxamer, and polyethylene glycol (see page 12, Table IV and the last paragraph; also page 14, second composition). ‘028 teaches the active agent as in the range of 0.001 to about 1.0 percent (see page 14, second composition, claim 9). ‘028 teaches the composition can be formulated as drops (see page 20, second paragraph describing applying 1-2 drops to the eyes).
‘028 does not expressly teach the volume per each drop to be delivered.  ‘028 does not expressly teach the herein claimed weight ratio of estradiol in the composition.
It would have been obvious to one of ordinary skill in the art at the time of filing to deliver the volume of the estradiol-containing eye drop. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the amount of the estradiol in the eye drop composition.
One of ordinary skill in the art would have been motivated to adjust the amount of the estradiol in the eye drop composition and to adjust the volume of the estradiol-containing eye drop being delivered.  The optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since ‘028 teaches the dosage that is encompassed that of recited in the claims, case of prima facie case of obviousness exists.  Adjusting the amount being delivered would also be obvious within the purview of skilled artisan. As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. For these and other self-evident reasons, it would have been obvious to have used much various dosages (in volume) of estradiol eye drops to treat dry eye.
The examiner notes that the conditions the instant composition intended to treat does not alter the components and structure of the herein claimed composition.  Therefore, since the composition of ‘028 containing the same components, the composition would be capable to treat the herein claimed conditions.
Since ‘028 teaches the same components of the estradiol composition, the herein claimed properties in claim 132 is considered met.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627